 Case: 1:12-cv-04327 Document #: 184 Filed: 06/18/19 Page 1 of 5 PageID #:1180




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ROBERT G. ALAMO,                              )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )      No. 12-cv-04327
                                              )
THE CITY OF CHICAGO                           )      Judge Sharon Johnson Coleman
and CHARLIE BLISS, in his                     )      Magistrate Judge Sidney I. Schenkier
individual capacity,                          )
                                              )
       Defendants.                            )

                 THE PARTIES’ JOINT DISCOVERY STATUS REPORT

       Plaintiff and Defendants, through their undersigned attorneys, submit this Joint Status

Report on remaining discovery issues.

      I.        Depositions

                A. Completed Depositions

       The plaintiff has taken the depositions of the following individuals:

            •   Defendant Charlie Bliss,

            •   Carmelita Wiley-Earls,

            •   Mike Daniels,

            •   Steven Chikorotis,

            •   Edgar Ignacio (under Federal Rule of Civil Procedure 30(b)(6)),

            •   Gary Kuykendall (on May 16, 2019),

            •   Adrienne Bryant (on May 21, 2019), and

            •   Sylvia Tienda (on June 6, 2019).
 Case: 1:12-cv-04327 Document #: 184 Filed: 06/18/19 Page 2 of 5 PageID #:1180




                 B. Depositions to be Taken

       The plaintiff and defendants are working on scheduling depositions for the individuals

identified below. The City may also need the depositions of three additional treaters after a

review of their complete medical files.

       The plaintiff intends to depose:

             •   Dr. William Wong (scheduled for July 24),

             •   Edgar Ignacio,

             •   Dr. Hugh Russell (scheduled for July 18), and

             •   Dr. James Cavanaugh (possibly).

       The defendants intend to depose:

             •   Dr. Daniel Martinez,

             •   Dr. Thomas Brennan,

             •    Gail Dreas, LCSW,

             •   Dr. Carlos Reynes (scheduled for July 11), and

             •   Plaintiff Robert Alamo.

       II.       Other Discovery Issues

                 A. Production of Firehouse Journals

       The plaintiff alleged in his Fourth Amended Complaint that while assigned to CFD

Engine Company 55, he was excessively detailed to other firehouses as compared to his

colleagues. During his deposition on February 5, 2019, defendant Charlie Bliss

acknowledged that written journals were maintained at the firehouse that described the day-

to-day operations and staffing of Engine Company 55. February 5, 2019 Tr. 109:25, 110:1–

11. Bliss further admitted that these journals would include the dates plaintiff was detailed to

other firehouses. Id Tr. 110:21–24. It is the plaintiff’s position that the firehouse journals are

covered by Plaintiff’s First Set of Requests to Produce, Number 6, which requests “[a]ll




                                                 2
 Case: 1:12-cv-04327 Document #: 184 Filed: 06/18/19 Page 3 of 5 PageID #:1180




documents referring or relating to Plaintiff, including, but not limited to his personnel files, if

any, and any documents containing evaluations, views, or opinions regarding his

performance, or which otherwise relate to his employment for the City of Chicago Fire

Department.” The plaintiff asked the City to produce the firehouse journals for Engine

Company 55 and Tower Ladder 63.

       The City’s position is that the plaintiff did not specifically request the journals in his

prior discovery requests. Nevertheless, the parties have met and conferred and have agreed

that journals for specific firehouses and specific time periods will be made available for

plaintiff’s attorneys on July 9, 2019 to review subject to the “Attorney Eyes Only” addendum

to the Protective Order entered in this matter.

               B. Additional Medical Releases

       On May 24, 2019, Defendant requested that Mr. Alamo sign an additional release to

obtain the medical records for Drs. Hartmann, McLaughlin, and Vaughn, who were each

identified in Plaintiffs Amended 26(a)(1) Disclosures and Supplemental Interrogatory

Responses, served on April 5, 2019. On April 16, 2019, the Court stated that no additional

written discovery could be issued, so it is plaintiff’s position that this request is untimely.

However, the plaintiff is willing to allow Defendant limited discovery for just these three

doctors.

       Plaintiff has proposed to limit the broad scope of the proposed release to mental

health records prepared between June 1, 2015 and April 16, 2019 (the close of written

discovery). The City’s position is that the release should be tendered and signed using the

same language and time frame as was presented in the prior release, which was used to obtain

the Hines VA Hospital records.




                                                  3
 Case: 1:12-cv-04327 Document #: 184 Filed: 06/18/19 Page 4 of 5 PageID #:1180




                 Respectfully submitted,

Roberto Alamo                                  City of Chicago and Charles Bliss


/s/ Jamie S. Franklin___________               /s/ Melanie Patrick Neely_________
One of Plaintiff’s Attorneys                   One of Defendants’ Attorneys
Dated this 18th day of June, 2019

Randall D. Schmidt, ARDC No. 3124450
Edwin F. Mandel Legal Aid Clinic
6020 South University Avenue
Chicago, IL 60637
(773) 702-9611
r-schmidt@ucicago.edu

Jamie S. Franklin, ARDC No 6242916
The Franklin Law Firm LLC
53 West Jackson Boulevard, Suite 803
Chicago, IL 60604
(312) 662-1008
jsf@thefranklinlawfirm.com
For the plaintiff

Melanie Patrick Neely
Howard P. Levine
City of Chicago
30 North LaSalle Street, Suite 1000
Chicago, IL 60602
Melanie.Neely@cityofchicago.org
Howard.Levine@cityofchicago.org




                                           4
 Case: 1:12-cv-04327 Document #: 184 Filed: 06/18/19 Page 5 of 5 PageID #:1180




                               CERTIFICATE OF SERVICE

         I, the undersigned, certify that the foregoing document was served on the parties listed
below via the ECF Service of the United States District Court for the Northern District of
Illinois on June 18, 2019.

                                              /s/ Jamie S. Franklin

Service List:

Melanie Patrick Neely
Howard P. Levine
City of Chicago
30 North LaSalle Street, Suite 1000 Chicago, IL 60602
312-744-0898
mneely@cityofchicago.org
Howard.Levine@cityofchicago.org




                                               5
